PER CURIAM.
In these consolidated appeals, Gregory W. Smith appeals the district court’s orders accepting the recommendation of the magistrate judge to dismiss the petitions for writs of mandamus as frivolous. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED